Citation Nr: 1109796	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-29 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from December 1951 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Cleveland, Ohio that denied the Veteran's application to reopen his claim of entitlement to service connection for glaucoma.

A July 2009 Board decision granted the Veteran's application to reopen his claim, and the July 2009 Board decision and a May 2010 Board decision remanded the reopened claim to the RO via the Appeals Management Center (AMC) for further development.  Such development has been completed, and the Veteran's claim is returned to the Board for further review. 

The issue of entitlement to a non-service connected pension has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the credible and probative evidence of record is against finding that the Veteran's glaucoma is etiologically related to a disease, injury, or event in service.

CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112(a), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for glaucoma, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated October 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

Because the Veteran's claim for service connection for glaucoma is denied, as explained below, the Board finds that any notice deficiencies regarding notice of how VA assigns disability ratings and effective dates is moot.  See Dingess, 19 Vet. App. 473.  In any event, the Board notes that an August 2006 letter to the Veteran explained how VA assigns disability ratings and effective dates, and his claim was readjudicated by way of a May 2007 Statement of the Case (SOC).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and all available private treatment records are all in the claims file.  In this regard, the Board acknowledges that the Veteran identified treatment records at Mercy Health Partners and Erie Ordinance relating to his claim, see December 2005 and May 2006 Form 21-4142.  The Board notes that the RO sent three requests for records to Mercy Health Partners in December 2005, May 2006, and July 2006, in response to which two negative responses were received, and that the RO made two requests for records to Erie Ordinance in May 2006 and July 2006 (but no response was received from Erie).  Also, the Board notes that the RO followed-up with the Veteran in July 2006 and asked him to provide copies of any records he was able to obtain from Erie or Mercy.  Therefore, the Board finds that the duty to assist in this regard has been satisfied, and the record contains sufficient evidence to make a decision on the claims.  

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  As noted above, the Veteran's claim was remanded by the Board in July 2009 and May 2010, in July 2009 so that the Veteran could be provided with a VA examination relating to his claim, and again in May 2010 so that the examiner would provide a supplemental opinion addressing certain records dated in 1958.  Pursuant to the July 2009 remand, the Veteran was provided with a VA examination in November 2009 relating to his claim.  Pursuant to the Board's May 2010 remand, the same examiner provided an addendum pinioning in October 2010 noting that he reviewed the 1958 records and providing further explanation for his opinion.  Therefore, the Board finds that there has been more than substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).  The Board also notes that the November 2009 VA examination report along with the October 2010 VA opinion (as well as a brief January 2010 addendum) reflect that the examiner reviewed the claims file, examined the Veteran, elicited a history from him, provided the requested opinions, and provided adequate, thorough reasoning for his conclusions.  Therefore, Board finds the November 2009 VA examination report and addendums to be adequate upon which to base a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty service from December 1951 to December 1955.  He claims that he has glaucoma that had its onset in service or that is otherwise related to service.

A November 2009 VA examination report reflects a diagnosis of end-stage glaucoma in both of the Veteran's eyes.  Clearly, therefore, the Board finds that the Veteran has a current glaucoma disability.

The Board will now address whether the Veteran's glaucoma is related to his active service.

With regard to the Veteran's service records, February 1954 service treatment records reflect that the Veteran complained of blurred vision and photophobia, and his fundi were noted as negative.  Also, the Board notes that the Veteran's distance vision in his left eye (OS) decreased from 20/25 per his December 1951 enlistment examination report to 20/50 per his November 1955 separation examination report.  The Veteran's service treatment records are silent, however, as to any notations of glaucoma.  

Post-service, an August 1958 Certificate of Attending Physician (submitted with a claim for service connection for his "eyes") reflects the Veteran complained of headaches and redness of the eyes and difficulty reading, and that he "required a change of glasses," but no finding of any glaucoma was noted.  The Board also acknowledges that the Veteran filed a claim for service connection for "eyes" and/or "sore eyes" in August 1958.

The first medical evidence of glaucoma is an October 1965 Certificate of Attending Physician from Dr. H.D. that reflects that he had treated the Veteran since July 1965, and that a routine eye examination found uncontrolled ocular tension, extreme glaucoma cupping, and severe glaucomatous defect.  It reflects that the Veteran's glaucoma was not able to be controlled with myotics, and that surgical correction in both eyes was performed between September and October 1965.  A diagnosis of chronic narrow-angle glaucoma was noted.

The Board acknowledges subsequent private treatment records dated from March 1983 to March 2006 from Drs. H.D. and R.K. that reflect that they treated the Veteran for diagnosed glaucoma, although the Board notes that none of these treatment records reflect any opinions as to the etiology of the Veteran's glaucoma.

The Board also acknowledges an August 2005 letter from Dr. R.K. in which he explained that the Veteran had been followed at his practice by himself and his associate, Dr. H.D., for over 20 years, and that priorto, Dr. H.D. began treating the Veteran in 1965, at which time the eye pressure in each of the Veteran's eyes was extremely elevated and he already had significant glaucomatous cupping or damage in both eyes.  Dr. R.K. opined that "although it is difficult to say with certainty you had glaucoma that developed between the years 1951 and 1955, it is certainly a possibility."

The Board also acknowledges a subsequent May 2008 letter from Dr. R.K. that reflects that he opined that "while it is difficult to say with certainty, there is a strong probability that his glaucoma had existed for several years prior to this diagnosis and then undetected."  Dr. R.K. further opined that the Veteran's "symptoms as described by him at the time he was in service may well relate to his glaucoma."

The Board also acknowledges VA treatment records dated from October 2005 to January 2009 that reflect the Veteran has been followed for his glaucoma and he was diagnosed as legally blind, but none of these records include any opinion as to the etiology of the Veteran's glaucoma.

The November 2009 VA examination report reflects that the examiner reviewed the claims file, including the relevant service treatment records and post-service private treatment records prepared by Drs. H.D. and R.K., examined the Veteran, recorded a diagnosis of end stage glaucoma in both eyes, and opined that the Veteran's glaucoma is less likely as not related to his active service.  The examiner reasoned that glaucoma is an idiopathic condition, and that there is no medical evidence relating the Veteran's glaucoma back prior to 1965 to the Veteran's service.  While the VA examiner acknowledged that Dr. R.K. had noted in his August 2005 letter that the Veteran's glaucoma was somewhat advanced at the time of his initial evaluation by Dr. H.D. back in 1965, he explained that , nonetheless, the nature of the Veteran's glaucoma was idiopathic and there was a lack of medical continuity from 1955 to 1965.  In his October 2010 addendum to his opinion (per the May 2010 Board remand), the examiner noted that he had reviewed the claims file, including the above noted August 1958 Certificate of Attending Physician and August 1958 claim (Form 21-526), and that his prior opinion remained unchanged that it was less likely as not that the Veteran's glaucoma was related to service.  The examiner provided further explanation in his October 2010 addendum that while the Veteran was noted in service to have refractive error, such a condition was not associated with glaucoma, and such condition was inherited.  The examiner acknowledged that the only evidence suggesting any link between the Veteran's glaucoma and his active service was from Dr. R.K.  The examiner opined, however, that Dr. R.K.'s opinion relating the Veteran's glaucoma to service was purely conjecture and was contradicted by the results of the 1954 and 1958 examinations.  The examiner further explained that Dr. H.D.'s own private treatment records from 1965 reflecting extremely high eye pressures and the rapid progression to surgical intervention implies a condition that more likely than not was rapidly more progressive than standard glaucoma cases and more likely than not that the 1965 findings had their onset over the last one to two years or less rather than over the last decade or more.

The Board finds the opinions expressed by the VA examiner in the November 2009 VA examination report and October 2010 addendum to be the most probative evidence of record with regard to whether the Veteran's glaucoma is related to service.  The examiner took into account the Veteran's history of decreased visual acuity in service, followed by his diagnosis of glaucoma in 1965, as well as the opinions expressed by Dr. R.K.  While the Board acknowledges that the VA examiner only specifically quoted one of the two opinion letters from Dr. R.K., the Board notes that it is clear based on its review of the VA examiner's November 2009 report and January and October 2010 addenda that his conclusions and rationale were based on a thorough review of the entire claims file, including both opinion letters from Dr. R.K. dated in August 2005 and May 2008.

In this regard. it must be noted, however, that, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c).  Thus, this is not an instance in which a mere decrease in visual acuity suggests an association between any current eye disability and military service.  Furthermore, there is no evidence of any physical trauma to the eye, and the Veteran has never pointed to any such injury.  

The Board notes that it has taken into consideration both the August 2005 and May 2008 letters from Dr. R.K., who had a long history of treating the Veteran.  As noted above, Dr. R.K. opined in the August 2005 letter that "it is certainly a possibility" that the Veteran's glaucoma had its onset in service.  The Board notes, however, that such an opinion is very speculative by its terms, and therefore it is of no probative.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board likewise acknowledges the opinion of Dr. R.K. in his May 2008 letter discussed above in which he opined that "there is a strong probability that his glaucoma had existed for several years prior to this diagnosis [in 1965]."  For this reason, Dr. R.K. further notes that the Veteran's in-service symptoms might well relate to the glaucoma diagnosed in 1965.  As noted above, however, the VA examiner observed that the records from 1965 reflected extremely high eye pressures and rapid progression to surgical intervention, which the VA examiner explained implied a condition that more likely than not was rapidly more progressive than standard glaucoma cases.  The VA examiner also noted the presence of the 1958 examination, which revealed no evidence of glaucoma.  For these reasons, the VA examiner found that it was more likely than not that the 1965 findings had their onset over the last one to two years or less rather than over the last decade or more.  Given that the VA examiner's opinion is based on a more detailed review of the specific clinical findings at the time of the 1965 treatment, and is accompanied by a more detailed rationale based on those findings, the Board finds that the VA examiner's opinion is more probative than that of Dr. R.K.  

The Board acknowledges several statements made by the Veteran in support of his claim, including his assertions that his private physician, Dr. H.D. told him that his eye pressure was extremely high [presumably around 1965] indicating glaucoma had been present a long time.  See Statement, April 2008.  The Board notes, however, that the Veteran's reports about what the physician told is offered several decades after the fact, and is contrary to the findings of the VA examiner, who noted that the records from 1965 reflected extremely high eye pressures and rapid progression to surgical intervention, which implied a condition that more likely than not was rapidly more progressive than standard glaucoma cases.  The Board finds the Veteran's lay recollection to be far less probative than the conclusions of the competent health care specialist.  

Furthermore, the Board also notes the Veteran's more specific report that Dr. H.D. examined him "immediately after discharge" and found extremely high eye pressure indicating glaucoma.  See Form 21-4142, April 2008.  Contrary to this assertion, the private treatment records dated in 1965 from Dr. H.D., and the about discussed opinion letters from Dr R.K., his associate, all reflect that the Veteran first sought treatment by Dr. H.D. in 1965, not 1955; therefore, as this medical evidence directly contradicts the Veteran's lay statement and asserted continuity since service, the Board finds this contention to be not credible.

The Board also acknowledges that the Veteran asserts that he was never tested for glaucoma in service.  See Form 9, July 2007.  The Board finds, however, that the absence of a record of glaucoma test results in-service does not serve to establish that the Veteran's glaucoma had its onset in service or is otherwise related to service.  Also, the Board acknowledges lay statements submitted by the Veteran from his brother dated in December 2005 and his daughter dated in May 2006 and July 2006.  His brother reports that the Veteran was prescribed eye glasses in service, which the Board notes was already taken into account by the VA examiner.  The Veteran's daughter reported the Veteran's present glaucoma symptoms, which do not tend to establish a link between the Veteran's glaucoma and service.

Finally, the Board acknowledges more generally the Veteran's contention that his glaucoma had its onset in service or is otherwise related to his decreased visual acuity in service.  While the Veteran may be competent to report symptoms capable of lay observation, such as decreased visual acuity, he is not necessarily competent to etiologically link those symptoms to a specific underlying diagnosis.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted, the VA examiner acknowledged the presence of refractive error of the eye in service, but specifically found that the nature of the glaucoma first diagnosed in 1965 suggested that it was of relatively recent onset and was not present in service.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for glaucoma, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b) (West 2002); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for glaucoma is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


